Citation Nr: 0832270	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected generalized anxiety disorder 
(GAD) and depressive disorder from October 20, 2003 to 
November 7, 2007.

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for service-connected GAD and depressive disorder 
from November 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in January 2005 and October 2005.

The veteran filed his original claim of entitlement to 
service connection for GAD in June 1960.  A rating decision 
dated in September 1960 granted the veteran's claim and 
assigned a 30 percent disability rating.  In the present 
case, the veteran filed a claim for an increased disability 
rating for his GAD in October 2004.  A January 2005 rating 
decision denied the veteran's claim and continued the 30 
percent disability rating.  The veteran submitted his notice 
of disagreement (NOD) in April 2005 and perfected his appeal 
in June 2005.  Also in April 2005, the veteran filed a 
separate claim of entitlement to service connection for a 
heart condition, to include as secondary to service-connected 
GAD.  An October 2005 rating decision denied the veteran's 
service connection claim.  The veteran submitted a timely NOD 
in January 2006, but was not provided a statement of the case 
(SOC) by the RO.

The veteran participated in a Board video conference hearing 
regarding his increased rating claim with the undersigned 
Veterans Law Judge in December 2006.  A transcript of that 
proceeding is of record.

In March 2007, the Board remanded the veteran's claim of 
entitlement to an increased disability rating for GAD for 
additional evidentiary development.  The Board also ordered 
the Appeals Management Center to provide the veteran with a 
SOC for his service connection claim for a heart condition.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  This development was 
accomplished and the claims have been returned to the Board 
for adjudication.

A rating decision and subsequent supplemental SOC were issued 
in November 2007, increasing the veteran's disability rating 
for GAD from 30 percent to 70 percent disabling, effective 
November 8, 2007.  Since this increase did not constitute a 
full grants of the benefit sought, the increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  The veteran was also issued a SOC for his 
heart condition in November 2007.  Unfortunately however, the 
veteran did not perfect his appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, this issue is not in 
appellate status.  


FINDINGS OF FACT

1.  Prior to November 8, 2007, the veteran's GAD and 
depressive disorder were productive of mild depression, 
anxiety, mildly tense affect, and irritability.  He did not 
have circumstantial, circumlocutory or stereotyped speech, 
panic attacks, impairment of memory, impaired judgment, 
impaired abstract thinking.  He maintained a very close 
relationship with his family and friends.

2.  As of November 8, 2007, the veteran's GAD and depressive 
disorder were productive of consistent depression, excessive 
anxiety, difficulty following complex directions, problems 
with short-term memory, moderate to severe lack of 
concentration, some sleep impairment, severely limited 
relationships with family and friends and avoidance of 
others.  He did not demonstrate gross impairment of thought 
processes or communications, persistent delusions or 
hallucinations, grossly inappropriate behavior, he was not 
disoriented to time or place and he did not demonstrate 
memory loss of close relatives or his own name.

3.  The competent medical evidence does not show that the 
veteran's service-connected GAD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for GAD and depressive disorder from October 20, 2003 
to November 7, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating higher than 70 
percent for GAD and depressive disorder from November 8, 
2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2007).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in November 2004, March 2006 
and April 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, at 889.  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  Id.; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a November 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his daily life during the course 
of the December 2004 and November 2007 VA examinations 
performed in association with these claims.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran during both VA examinations 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, supra.

As to the second element, the Board notes that the veteran is 
service connected for GAD and depressive disorder.  As will 
be discussed below, GAD is rated under Diagnostic Code 9411, 
38 C.F.R. 4.130.  Dysthymic disorder is rated under 
Diagnostic Code 9433 and major depressive disorder is rated 
under Diagnostic Code 9434.  These are the only Diagnostic 
Codes to rate this disability and they are not cross 
referenced to any other Codes for the purposes of evaluation.  
Id.  These mental disorders all use the General Rating 
Formula for Mental Disorders.  Furthermore, there is no 
single measurement or test that is required to establish a 
higher rating.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  Id.  The Board finds 
that no more specific notice is required of VA and that any 
error in not providing the rating criteria is harmless.  See 
Vazquez-Flores, supra.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, supra.  
The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the November 2004 and April 2007 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  Id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
December 2004 and November 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  In this 
case, from October 20, 2003.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2007).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period 
prior to November 8, 2007, required:

Occupational and social impairment with 
an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; and mild memory loss (such 
as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked irritability 
with periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; 
and inability to establish and maintain 
effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM-IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM-IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2007).

Rating Higher than 30 Percent

During the pendency of the veteran's appeal, he participated 
in a VA mental disorders examination on November 8, 2007, 
showing a significant decline in his service-connected GAD 
and depressive disorder.  It was as of that date that the RO 
subsequently assigned a 70 percent rating.  The evidence 
associated with the claims file prior to the November 8, 2007 
assignment of the 70 percent disability rating consisted of 
VA outpatient treatment records, several irrelevant private 
medical records, a VA examination and lay statements.  VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  

The medical evidence beginning in October 2003 shows a fairly 
consistent picture of the veteran's GAD and depressive 
disorder symptomatology.  The veteran 


participated in a VA examination in December 2004.  At that 
time, his depression was noted as mild and secondary to his 
anxiety.  His affect was reactive and mildly tense and he was 
irritable.  There was no evidence of flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, and difficulty in understanding complex commands or 
impaired judgment.  He did not suffer from audio or visual 
hallucinations or delusions, suicidal or homicidal ideation, 
memory loss, inappropriate behavior, nightmares or sleep 
impairment.  The examiner diagnosed the veteran with mild 
anxiety with decreased energy levels with intermittent 
irritability.  The veteran had meaningful relationships with 
family and friends and only mild anxiety with mild difficulty 
with social functioning.  The veteran's GAF score was between 
61 and 70.  See VA mental disorders examination report, 
December 9, 2004.

A VA mental health clinic (MHC) note dated in June 2005 
continued the assessment in the December 2004 VA examination.  
The veteran experienced depression, some minor memory loss 
and stated that he did not feel like doing anything other 
than staying at home.  His affect was appropriate, his 
hygiene was good, he was fully oriented, he had normal speech 
and his behavior was appropriate.  The veteran's GAF score 
was 83.  See VA treatment record, MHC, June 17, 2005.  The 
veteran continued to receive periodic treatment at the VA MHC 
through 2007.  Treatment notes of record continued to echo 
the aforementioned symptoms despite the fact that the 
veteran's GAF scores were reduced to approximately 65 during 
this period.

During his Board video conference hearing, the veteran stated 
that he did not suffer from suicidal or homicidal ideation or 
impaired impulse control.  He noted he suffered from some 
sleep impairment, but was taking medication to help.  The 
veteran stated that he did not have any problems with his 
wife or children, but indicated that he had no friends.  He 
stated that he avoided others, to the point where he feigned 
illness so that he did not have to speak to others.  His 
irritability was significant and constant but he did not pose 
any danger to others.  See Board video conference hearing 
transcript, December 12, 2006.

The veteran's GAF scores for this time period ranged from 65 
to 83.  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See DSM-IV at 44-47.  
GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  Id.

The veteran does not have the majority of the symptoms 
ordinarily associated with a 50 percent disability rating 
prior to November 8, 2007, such as: circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, and impaired abstract thinking.  The 
medical evidence consistently indicates that he is well-
oriented and articulate, with clear thinking and speech.  

The veteran's main argument is that he should be compensated 
at a higher rate for the period prior to November 8, 2008.  
The medical evidence simply does not support the veteran's 
contention.  Therefore, a higher rating is not warranted.  
The Board concludes his overall level of disability more 
nearly approximates that consistent with a 30 percent rating.  
The GAF scores assigned do demonstrate a slight decline; 
however, these symptoms were mostly mild to moderate, 
supporting this conclusion.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for GAD and depressive disorder prior to November 
8, 2007, must be denied.  See 38 U.S.C.A §5107 (West 2002).



Rating Higher Than 70 Percent

The evidence dated since the assignment of the 70 percent 
rating, on November 8, 2007, consists of the veteran's lay 
statements and the November 2007 VA examination report.  The 
veteran's disability evaluation was increased to 70 percent 
as of November 8, 2007, due to the findings on the November 
2007 VA examination report.

The November 2007 VA examination report found the veteran to 
have a GAF score between 48 and 50.  Scores ranging from 41 
to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  The veteran 
experienced constant depression and excessive anxiety most of 
the time.  He experienced difficulty in following complex 
directions and had thoughts of wishing he was dead, though he 
had no plan.  His long-term memory appeared to be intact, but 
he experienced problems with his short-term memory.  He also 
experienced moderate to severe lack of concentration and his 
speech was tangential.  The veteran stated that his tolerance 
for time spent with his family had significantly decreased.  
He stated that he could not spend more than an hour with his 
wife or children.  He also stated that he had only one friend 
whom he spoke to on the phone several times per year.  He 
began to suffer from upsetting nightmares, but he was unable 
to specify what they were about.  His avoidance of others was 
significant.  See VA examination report, November 8, 2007.

The examiner opined that the veteran's GAD causes clinically 
significant distress or impairment in social and other 
important areas of functioning (i.e. his relationship with 
his children).  The veteran's GAD symptoms would also cause 
significant challenges occupationally were the veteran 
physically able to work.  The examiner stated he could not 
comment further since it had been 20 years since the veteran 
retired due to other medical issues.  It was also noted that 
during the examination, the veteran appeared uncomfortable 
and at times reluctant to admit what may be construed as 
weakness.  It took significant time and questioning to obtain 
information from the veteran.  This in combination with the 
veteran's tendency to be a storyteller contributed to his low 
GAF score.  Importantly, the examiner noted that the veteran 
initially comes across as functioning higher than he actually 
is.  Overall, he was a reluctant but truthful historian.  Id.

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology show a 
disability that more nearly approximates a 70 percent 
disability rating.  See 38 C.F.R. § 4.7 (2007).  Despite the 
examiner's statement that the veteran comes across as 
functioning higher than he actually is, there is no objective 
medical evidence in the record to substantiate a decline in 
the veteran's psychiatric status prior to the November 2007 
VA examination.  

As of November 8, 2007, the veteran's psychiatric symptoms 
consisted of significant social impairment, specifically with 
his family.  He experienced constant depression, stated he 
had some suicidal thoughts, had tangential speech and 
demonstrated an inability to maintain relationships.  The GAF 
score of record, between 48 and 50, reflect "serious" 
impairment in social and occupational functioning, which is 
commensurate with the degree of social and industrial 
impairment as required for the assignment of a 70 percent 
disability evaluation.  

Although it is clear that the veteran's symptomatology is 
severe, the balance of the evidence is against a finding of 
total impairment.  He does not have any of the symptoms 
ordinarily associated with total social and occupational 
impairment, such as impaired thought processes or 
communication, hallucinations, inappropriate behavior, 
deficient personal hygiene, disorientation or memory loss.  
He routinely denied having any suicidal or homicidal 
ideations during the course of medical treatment.  He 
testified that he does experience such thoughts on occasion, 
but he clearly is not in persistent danger of hurting himself 
or others, since the preponderance of the treatment notes 
show denials of such thoughts or intent.  It is clear that 
any suicidal or homicidal thoughts he experiences are 
intermittent and isolated in nature.  The veteran does not 
have total social impairment.  He does have deficiencies in 
this area, but that is contemplated in ratings lower than 100 
percent.  He does have some social isolation, but he has 
contact with others.  The fact remains that he has been able 
to maintain a marriage for many years now, despite any 
difficulties.  

Accordingly, for the reasons discussed above, the Board 
cannot conclude that a rating higher than 70 percent is 
warranted for the period of time from November 8, 2007.  
Again, although the veteran could be assigned staged ratings, 
there is no evidence suggesting total impairment for any time 
period after November 8, 2007.  There is no reasonable doubt 
on this issue that could be resolved in the veteran's favor.

III.  Extraschedular Rating Consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Although the veteran did not raise the matter of his 
entitlement to an extraschedular rating, the Appeals 
Management Center adjudicated the matter of the veteran's 
entitlement to an extraschedular rating in the November 2007 
supplemental SOC.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected GAD and depressive 
disorder, and the Board has been similarly unsuccessful.  The 
record does not show that the veteran has required any 
hospitalization for his GAD and depressive disorder.

Moreover, while the November 2007 VA examination report noted 
that the veteran's GAD symptoms would cause significant 
challenges occupationally were the veteran physically able to 
work, this is contemplated in the currently assigned 70 
percent disability rating.  In addition, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's GAD and depressive disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

IV.  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 30 percent prior to 
November 8, 2007 and in excess of 70 percent from November 8, 
2007.  The benefit sought on appeal is accordingly denied.

	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to a disability rating higher than 30 percent for 
GAD and depressive disorder prior to November 8, 2007, is 
denied.

Entitlement to a disability rating higher than 70 percent for 
GAD and depressive disorder from November 8, 2007, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


